Title: To James Madison from Albert Gallatin, 19 September 1803
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department 19th Septer. 1803
In compliance with your letter of the 9th instt., I have taken measures to remit Drs. 13,616 to Amsterdam for the service of the six ensuing months. But as it is expected that a considerable sum has been repaid in July last by the parties concerned on account of the advances heretofore made by the United States for the prosecution of claims, it is presumed that it will not be necessary to make any remittance to London. I will thank you to communicate any information you may receive respecting that repayment, and beg leave on that subject to refer you to my letter of the 12th. of April last. I have the honour to be with great respect Sir Your most obedt. Servt.
Albert Gallatin
 

   
   RC (DNA: RG 59, ML).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:509.


